IN THE COURT OF APPEALS OF NORTH CAROLINA
                                        2022-NCCOA-650

                                          No. COA22-75
                                      Filed 4 October 2022

     Gaston County, No. 21 CVS 1417

     HARVEY W. GOUCH, Plaintiff,


             v.

     CLIFFORD ROTUNNO AND DOLORES ROTUNNO, Defendants.


             Appeal by Plaintiff from order entered 18 October 2021 by Judge Carla

     Archie in Gaston County Superior Court. Heard in the Court of Appeals 8 June

     2022.

             Winfred R. Ervin, Jr. and Isaac Cordero, for Plaintiff-Appellant.

             Brett E. Dressler, for Defendants-Appellees.


             WOOD, Judge.

¶1           Mr. Harvey Gouch (“Plaintiff”) contends that the trial court erred in granting

     Clifford and Dolores Rotunno’s (“Defendants”) motion to dismiss and dismissing with

     prejudice Plaintiff’s request for injunction and monetary damages based upon

     Defendants’ alleged violation of a restrictive covenant. As explained below, we cannot

     engage in meaningful appellate review of the trial court’s order because, on the record

     before us, we cannot determine whether the trial court ruled on Defendants’ Rule

     12(b)(6) motion. Consequently, we vacate the dismissal of Plaintiff’s complaint and

     remand for further proceedings.
                                       GOUCH V. ROTUNNO

                                         2022-NCCOA-650

                                        Opinion of the Court



                        I.   Factual and Procedural Background

¶2         In 2007, the property now owned by Defendants was held in ownership by

     Integrity Builders of NC, LLC (“Integrity”). On March 15, 2007, Integrity recorded a

     subdivision plat in the Gaston County Register of Deeds. The plat subdivided a tract

     of property owned by Integrity into sixteen residential building lots and designated

     the subdivisions as Stoney Brook Estates. Depicted on the plat are Lots 1-11, 30-34.

     The plat does not reference or refer to any type of restrictions. Defendants are the

     current owners of Lot 32, a property located in the Stoney Brook Estates residential

     subdivision of Gaston County.

¶3         On August 15, 2008, Integrity deeded eleven of the sixteen lots in Stoney Brook

     Estates to Plaintiff. Plaintiff’s deed stated:

                  THERE IS EXCEPTED from this conveyance Lots 6, 7, 8,
                  9 and 10 as shown on plat of STONEY BROOK ESTATES,
                  Phase 1, which map is recorded in Map Book 73 at Page 85
                  in the Gaston County Public Registry.

     On July 10, 2017, Plaintiff executed and recorded in the Gaston County Register of

     Deeds a “Declaration of Covenants, Conditions and Restrictions for Stoney Brook

     Estates” (“Declaration”) which purported to place restrictions on the eleven lots he

     owned in Stoney Book Estates. The Declaration describes that “[t]he subdivision of

     Stoney Brook Estates is made subject to these protective covenants” but does not lay

     out any references to the lots subject to the Declaration, offer legal description of
                                       GOUCH V. ROTUNNO

                                         2022-NCCOA-650

                                        Opinion of the Court



     property, or reference a map book or page. The Declaration includes, among other

     requirements, a setback requiring all construction to be built at least 110 feet from

     the front property line of the lot and that the front and sides of each residence be

     constructed of brick, stone, or a combination of both.

¶4         On October 8, 2019, Plaintiff sold and conveyed Lot 32 of Stoney Book Estates

     to Defendants as tenants by the entirety. In 2020, Defendants constructed their home

     and garage within the 110-foot setback from the front property line and constructed

     the front and sides of their home with material other than brick and stone.

¶5         In a letter dated November 16, 2020, Plaintiff provided notice to Defendants of

     the purported violations of the Declaration and demanded that Defendants bring

     their Lot in compliance with the Declaration.         Defendants refused to make the

     requested changes.      Thereafter, Plaintiff filed a summons and complaint for

     injunctive relief and monetary damages on April 12, 2021. In response, on June 10,

     2021, Defendants filed a motion to dismiss pursuant to Rule 12(b)(6), alleging that

     the Declaration was not applicable to Lot 32; did not “create a North Carolina

     Planned Community; [was] not enforceable; and [was] not enforceable by Plaintiff.”

     On October 18, 2021, the trial court filed its written order on Defendants’ motion to

     dismiss, granting with prejudice Defendants’ motion to dismiss pursuant to Rule

     12(b)(2). The trial court’s written order made no reference to Defendants’ Rule

     12(b)(6) motion. Plaintiff filed written notice of appeal from the trial court’s order on
                                      GOUCH V. ROTUNNO

                                        2022-NCCOA-650

                                       Opinion of the Court



     November 12, 2021. On appeal, the parties stipulate that the trial court had personal

     jurisdiction over them.

                                       II.   Analysis


¶6         Plaintiff and Defendants raise several issues on appeal based upon a Rule

     12(b)(6) motion. Neither party raised an issue on appeal as to the trial court’s Rule

     12(b)(2) ruling, contending instead that it was an error in the drafting of the order.

     However, the parties failed to include a transcript of the hearing in the record or to

     file a narrative in accordance with Rule 9(c)(1) of our Appellate Rules rendering us

     unable to ascertain what transpired or was argued in the hearing. Accordingly, we

     are unable to engage in meaningful appellate review of the trial court’s order because,

     on the record before us, we cannot determine whether the trial court ruled on

     Defendant’s Rule 12(b)(6) motion. See Joines v. Moffitt, 226 N.C. App. 61, 67, 739

     S.E.2d 177, 182 (2013). We are, however, able to determine from the record that Rule

     12(b)(2) is not applicable in this case. Consequently, we vacate the dismissal of

     Plaintiff’s complaint and remand for further proceedings.

     A. Appellate Jurisdiction

¶7         Before us, the record reflects that Defendants’ motion to dismiss was granted

     by the trial court pursuant to Rule 12(b)(2) of the North Carolina Rules of Civil

     Procedure. The trial court’s order states: “[t]he Court, having reviewed the Court’s
                                      GOUCH V. ROTUNNO

                                         2022-NCCOA-650

                                        Opinion of the Court



     file, the parties’ pleadings, case law, memorandum of law, materials submitted by

     counsel and the arguments of counsel,” Defendants’ motion to dismiss “pursuant to

     Rule 12(b)(2) of the North Carolina Rules of Civil Procedure is GRANTED with

     prejudice.”

¶8         There is no indication in the record Defendants’ 12(b)(6) motion was heard in

     court, “nor did [the trial court judge] issue any ruling-whether oral or written” on the

     Rule 12(b)(6) motion. State v. Ingram, 242 N.C. App. 384, 776 S.E.2d 363, 2015 N.C.

     App. LEXIS 610, *8-9 (unpublished). The record shows that the trial court’s order

     was based upon Rule 12(b)(2), and there is no mention of Rule 12(b)(6) in the order.

     Because the parties never obtained a ruling upon the Defendants’ motion to dismiss

     pursuant to Rule 12(b)(6), according to Rule 10 of our Rules of Appellate Procedure,

     this issue has not been preserved for appellate review. N.C. R. App. P. 10(a)(1).

¶9         Consistent with Rule 28 of our Rules of Appellate Procedure, our “scope of

     review on appeal is limited to issues so presented in the several briefs. Issues not

     presented and discussed in a party’s brief are deemed abandoned.” N.C. R. App. P.

     28(a). Thus, under this Rule, Plaintiff and Defendants’ failures to present and argue

     in their briefs the trial court’s judgment based upon Rule 12(b)(2) preclude the parties

     from obtaining appellate review on this issue. Stillwell Enter. v. Interstate Equip.

     Co., 300 N.C. 286, 288, 266 S.E.2d 812, 814 (1980) (citations omitted).
                                         GOUCH V. ROTUNNO

                                           2022-NCCOA-650

                                          Opinion of the Court



¶ 10         However, in the interest of justice and judicial economy, we elect to invoke Rule

       2 of our Rules of Appellate Procedure in our discretion and consider on our own

       initiative the trial court’s ruling based upon Rule 12(b)(2). Id.; N.C. R. App. P. 2.

       B. Standard of Review

¶ 11         The standard of appellate review of an order “determining personal jurisdiction

       is whether the findings of fact by the trial court are supported by competent evidence

       in the record; if so, this Court must affirm the order of the trial court.” Wyatt v. Walt

       Disney World, Co., 151 N.C. App. 158, 163, 565 S.E.2d 705, 708-09 (quoting

       Replacements, Ltd. v. MidweSterling, 133 N.C. App. 139, 140-41, 515 S.E.2d 46, 48

       (1999)). “Where no findings are made, proper findings are presumed, and our role on

       appeal is to review the record for competent evidence to support these presumed

       findings.” Bruggeman v. Meditrust Acquisition Co., 138 N.C. App. 612, 615, 532

       S.E.2d 215, 217-18, disc. review denied, 353 N.C. 261, 546 S.E.2d 90 (2000).

       C. Personal Jurisdiction

¶ 12         Rule 12(b)(2) asserts the defense of the lack of personal jurisdiction.

       “Jurisdiction has been defined as ‘the power to hear and to determine a legal

       controversy; to inquire into the facts, apply the law, and to render and enforce a

       judgment[.]’ ” High v. Pearce, 220 N.C. 266, 271, 17 S.E.2d 108, 112 (1941) (cleaned

       up). Personal jurisdiction relates to the “Court’s ability to assert judicial power over
                                         GOUCH V. ROTUNNO

                                           2022-NCCOA-650

                                          Opinion of the Court



       the parties and bind them by its adjudication.” Japan Gas Lighter Ass’n. v. Ronson

       Corp., 257 F. Supp. 219, 224 (D.N.J. 1966).

¶ 13         While Plaintiff’s brief acknowledges that the trial court’s order was based upon

       an alleged Rule 12(b)(2) motion, he contends that Defendants’ motion to dismiss “was

       brought pursuant to Rule 12(b)(6) of the North Carolina Rule of Civil Procedure, but

       the trial court mistakenly identified Rule 12(b)(2) in its Order to Dismiss.” Further,

       both parties’ arguments are based upon treating the trial court’s order on the motion

       to dismiss as an order pursuant to a Rule 12(b)(6) motion.

¶ 14         Although the parties allege that the trial court mistakenly labeled Defendant’s

       Rule 12(b)(6) motion as a Rule 12(b)(2) motion as both parties’ briefs made arguments

       based upon a Rule 12(b)(6) motion, our role as an appellate court is not to accept what

       the parties think the issue is or should be. Instead, our role “is to review the trial

       court’s order for errors of law.” JWL Invs., Inc. v. Guilford Cnty. Bd. of Adjustment,

       133 N.C. App. 426, 429, 515 S.E.2d 715, 717-18 (1999) (citation omitted).

¶ 15         Here, the parties stipulated in the record before us that the trial court had

       personal jurisdiction over them. See Hobbs v. N.C. Dep't of Hum. Res., 135 N.C. App.

       412, 415, 520 S.E.2d 595, 598-99 (1999). Additionally, the record demonstrates that

       Plaintiff’s complaint alleged that he is a resident of Iredell County, North Carolina

       and Defendants are residents of Gaston County, North Carolina. In their filed motion

       to dismiss, Defendants cited Rule 12(b)(6) (failure to state a claim) but did not contest
                                         GOUCH V. ROTUNNO

                                           2022-NCCOA-650

                                          Opinion of the Court



       “lack of jurisdiction over the person” as grounds for dismissal. Id. at 415, 520 S.E.2d

       at 599. In light of the parties’ pleadings and stipulations, it is unlikely that the trial

       court ruled on a Rule 12(b)(2) motion; nevertheless, the plain language of the trial

       court’s order states the court dismissed the claims pursuant to Rule 12(b)(2). Trial

       courts address a great volume of cases, sometimes daily, and as a result, their orders

       occasionally contain clerical errors that complicate our appellate review; however,

       because we are able to ascertain that Rule 12(b)(2) does not apply to this case, it is in

       the interest of judicial economy to examine the order and in the exercise of our

       discretion after an individualized review, we vacate the order and remand it to the

       trial court for the court to enter an appropriate order. State v. Lasiter, 361 N.C. 299,

       306, 643 S.E.2d 909, 913 (2007) (“Accordingly, in the interests of judicial economy,

       while this case is before us we exercise our authority under Rule 2[.]”); see also State

       v. Campbell, 369 N.C. 599, 603, 799 S.E.2d 600, 603 (2017) (“[W]hether . . . [a] matter

       is the rare case meriting suspension of our appellate rules is always a discretionary

       determination to be made on a case-by-case basis.”).

¶ 16         The record does not show that Defendants argued for Plaintiff’s claim to be

       dismissed pursuant to Rule 12(b)(2) in their pre-answer motion or memorandum in

       support of their motion to dismiss. However, Defendants were not precluded from

       arguing a Rule 12(b)(2) motion at the scheduled hearing, and there is no indication

       in the record what motions were heard in court because no transcripts were filed.
                                         GOUCH V. ROTUNNO

                                              2022-NCCOA-650

                                          Opinion of the Court



       Because the parties “failed to include a transcript of the hearing in the record,” or to

       file a narrative in accordance with Rule 9(c)(1) of our Appellate Rules, we are “unable

       to determine whether” this motion was even heard. Lewis v. Hope, 224 N.C. App.

       322, 326, 736 S.E.2d 214, 218 (2012). Without the trial court transcripts from the

       October 11, 2021 hearing or a narrative, we are unable to determine whether the

       parties presented a Rule 12(b)(2) or Rule 12(b)(6) motion or both to the trial court

       below.     Accordingly, we vacate the trial court’s order and remand for further

       proceedings.

                                       III.     Conclusion

¶ 17            For the above reasons, we vacate the order granting Defendants’ motion to

       dismiss and remand to the trial court for further proceedings.


       VACATED AND REMANDED.

       Judge DIETZ concurs by separate opinion.

       Judge MURPHY concurs.
        No. COA22-75 – Gouch v. Rotunno


             DIETZ, Judge, concurring.

¶ 18         I agree with the majority that the record on appeal—in particular, the lack of

       a transcript of the hearing—prevents us from engaging in meaningful appellate

       review of the trial court’s order. It is exceedingly likely that the reference to Rule

       12(b)(2) is an inadvertent clerical error and that the trial court meant to reference

       Rule 12(b)(6). But without a transcript, we cannot be certain that the issue of personal

       jurisdiction was not presented to the trial court. Thus, the appropriate remedy is to

       remand the matter for the court to clarify its ruling.

¶ 19         Beyond that remand, I see no need to invoke Rule 2 and reach the merits of

       the personal jurisdiction issue. Rule 2 is an extraordinary remedy and there is

       nothing extraordinary about this case. See State v. Bishop, 255 N.C. App. 767, 770,

       805 S.E.2d 367, 370 (2017). Given the volume of cases that trial courts must address,

       those courts occasionally make minor clerical errors in their rulings that complicate

       our appellate review. In that circumstance, our typical practice is simply to vacate

       and remand the case to permit the court to clarify the ruling, and that is what I would

       do here.